Case 1:18-cv-01447-JBW-JO Document 27 Filed 04/30/19 Page 1 of 5 PageID #: 85


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------X
SETH KANEGIS,
                                                         Civil Action No. 18-CV-01447-JBW-JO
                          Plaintiff,

           v.
                                                                                                FILED
                                                                                              IN CLERK'S OFFICE


                                                                                        *                        *
                                                         CONSENT JUDGMENT               U.S. DISTRICT COURT E.D.N.Y.
ISHITA GANG ULY,
                                                                                               APR 3 0 2019.
                          Defendant.
-----------------------------------------------------X                                  BROOKLYN OFFICE

         Plaintiff Seth Kanegis ("Plaintiff' or "Kanegis") and Ishita Ganguly ("Defendant" or

"Ganguly") hereby stipulate that this Consent Judgment shall be entered.

         WHEREAS, Kanegis commenced the above-captioned action (the "Civil Action")

against Ganguly by filing a Summons and Complaint on or about March 8, 2018 (the

"Complaint"); and

         WHEREAS, the Complaint alleges, among other things, that Ganguly induced Kanegis

to transfer $1,000,000.00 into a bank account controlled by Ganguly on April 11, 2012 for the

purposes of making an investment, but Ganguly thereafter converted Kanegis' funds for her own

personal use (the "Fraud"); and

         WHEREAS, Ganguly filed an Answer to the Complaint on or about July 9, 2018 (the

"Answer") and an Amended Answer to the Complaint on or about September 18, 2018 (the

"Amended Answer"); and

         WHEREAS, as referred to in the Answer and Amended Answer, in 2014 Ganguly pied

guilty to securities fraud (the "Guilty Plea") in the criminal action United States of America v.

/shit a Ganguly, 1: 14-CR-00 123-VSB (SONY) (the "Criminal Action") which Guilty Plea

encompassed at least some of the misconduct alleged by Kanegis, against Ganguly, in the

Complaint; and




                                                                                                                 s ,,
Case 1:18-cv-01447-JBW-JO Document 27 Filed 04/30/19 Page 2 of 5 PageID #: 86


            WHEREAS, as a result of her Guilty Plea, conviction and sentencing in the Criminal

Action, Ganguly is subject to an Order of Forfeiture in favor of the United States of America in

the amount of $9,404,537.35 (the "Order of Forfeiture"); and

            WHEREAS, as a result of her Guilty Plea, conviction and sentencing in the Criminal

Action, Ganguly is also subject to an Order of Restitution dated February 17, 2015 (the "Order of

Restitution") in the identical amount; and

            WHEREAS, Kanegis is a victim of the conduct at issue in the Criminal Action and is

one of the persons or parties entitled to payments under the Order of Restitution; and

            WHEREAS, on August 31, 2018 Kanegis received a payment in the amount of

$361,341.91 pursuant to the Order of Restitution (the ''Restitution Payment"), which constitutes

the only payment he has received pursuant to the Order of Restitution to date; and

            WHEREAS, the Restitution Payment decreased the outstanding principal balance to

$638,658.09 as of August 31, 2018; and

            WHEREAS, as of February 11, 2019 Kanegis was entitled to recover a total of

$600,997.46 in pre-judgment interest from Ganguly, which amount was calculated at the

statutory rate of 9% per annum as follows: pre-judgment interest from April 11, 2012 and up and

through August 30, 2018 in the amount of $575,013.70 on the principal balance of $1,000,000,

plus pre-judgment interest from August 31, 2018 and up and through February 11, 2019 in the

amount of $25,983.76 on the principal balance of $638,658.09; and

            WHEREAS, pre-judgment interest shall continue to accrue on the current principal

balance of $638,658.09 at the rate of $157.48 per diem from February 12, 2019 and up and

through the date this Consent Judgment is entered; and




                                                2
1933597.3



                                                                                                    Sk
Case 1:18-cv-01447-JBW-JO Document 27 Filed 04/30/19 Page 3 of 5 PageID #: 87


            WHEREAS, Ganguly admits that she cannot defend her~elf against the material

allegations asserted in the Complaint and is willing to consent to the entry of judgment in favor

of Kanegis and against Ganguly; and

            WHEREAS, simultaneous with the execution of this Consent Judgment, Plaintiff and

Defendant have entered into a Stipulation of Settlement that contains additional and related terms

of settlement, all of which shall survive the Court's entry of this Consent Judgment; and

            NOW THEREFORE, upon the consent of the Parties, it is:

            ORDERED AND ADJUDGED, that a judgment be entered in favor of plaintiff and

against defendant as further provided herein; and it is further

            ORDERED AND ADJUDGED, that plaintiff Seth Kanegis, having an address of 1000

South Pointe Drive, Apartment 1406, Miami Beach, Florida 33139, have judgment and recover

from defendant Ishita Ganguly, having an address of 27 Valley Circle, Miller Place, New York

11764, the current principal sum of $638,658.09, plus pre-judgment interest that accrued at the

rate of 9% per annum from April 11, 2012 and up and through August 30, 2018 in the amount of

$575,013.70 on the original principal balance of $1,000,000.00, plus pre-judgment interest that

accrued atthe rate of 9% per annum from August 31, 2018 and up and through February 11,

2019 in the amount of $25,983.76 on the current principal balance of $638,658.09, plus such

additional interest that shall accrue at the statutory rate of 9% per annum from February 12, 2019

to the date hereof in the amount of $_ _ _ _ _ _ _($157.48 per diem), together with all

other costs and disbursements as taxed by the clerk in the amount of $_ _ _ _ _ _, in all

totaling $                     · and   it is further




                                                       3
1933597.3
 Case 1:18-cv-01447-JBW-JO Document 27 Filed 04/30/19 Page 4 of 5 PageID #: 88

            ADJUDGED, that plaintiff shall have execution therefor.



Dated:       R.brvtUU:J   28 , 2019


                                                      ENTER:




Consent Judgment Agreed To by Plaintiff SETH KANEGIS



SETH KANEGIS

        F 10,CoA
STATEOFNE:WVORK:COUNTYOF .4-1'41\'\i .. bAOE

       On the cJs..f'day of February in the year 2019 before me, the undersigned, personally
appeared Seth Kanegis,. personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that he. executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual acted~ executed the
instrument.


No




                                                  4
1933597.3
Case 1:18-cv-01447-JBW-JO Document 27 Filed 04/30/19 Page 5 of 5 PageID #: 89




   Come-. Judgment Agreed To By Defendant ISIDTA GANGULY



  ~ANGULY


   STATE OF NEW YORK: COUNTY O F ~ ~
                                MCAYGn
          On t ~ of ~ m the                               9 before me, the undersigned, personally
   appeared Ishita Ganguly, personally known to me or proved to me on the basis of satisfactory
   evidence to be the individual whose name is subsmbed to the within instrmnent and
   acknowledged to me that she executed the same in her capacity, and that by her signature on the
   instrument, the individual, or the person upon behalf of which the individual acted, executed the
   instrum




                                                  5
   1933.WI.J
